Title: From George Washington to the United States Senate, 17 December 1790
From: Washington, George
To: United States Senate

 

United States December 17th 1790
Gentlemen of the Senate.

Since your last Session I have appointed Robert Morris Judge of the District of New Jersey, in place of David Brearly deceased; and John Heth of Virginia an Ensign in the Troops of the United States, in place of Richard Archer who has declined his appointment.
As these appointments expire with your present Session, I nominate Robert Morris to be Judge of the District of New Jersey, in place of David Brearly deceased; and John Heth of Virginia to be an Ensign in the Troops of the United States, in place of Richard Archer who has declined his appointment.
I likewise nominate John Sitgreaves to be Judge of the District of North Carolina in place of John Stokes deceased.
William Hill to be Attorney for the United States in the District of North Carolina, in place of John Sitgreaves, if his nomination as Judge meets your concurrence.
Zachariah Rowland to be Surveyor of the Port of Richmond in the State of Virginia, in place of Corbin Braxton who has resigned his appointment—and
Jeremiah Nicols to be Collector of the Port of Chester in the State of Maryland, in place of John Scott deceased.

Go: Washington

